Exhibit 10.14(b)

AMENDMENT NO. 2 TO THE ADVISORY AGREEMENT

This AMENDMENT NO. 2 (the “Amendment) dated effective as of January 1, 2015 to
the ADVISORY AGREEMENT made as of the 1st day of April, 2008, among CERES
MANAGED FUTURES LLC (formerly Demeter Management Corporation), a Delaware
limited liability company (the “Trading Manager”), MORGAN STANLEY SMITH BARNEY
BORONIA I, LLC (formerly Morgan Stanley Managed Futures GMF I, LLC), a Delaware
limited liability company (the “Trading Company”) and BORONIA CAPITAL PTY LTD.
(formerly Grinham Managed Funds Pty. Ltd.), a New South Wales, Australia
proprietary limited company (the “Trading Advisor”), as amended by that certain
Amendment No. 1 to the Advisory Agreement dated as of January 1, 2013 (the
“First Amendment”) among the Trading Manager, the Trading Company and the
Trading Advisor (as so amended, the “Advisory Agreement”).

W I T N E S S E T H:

WHEREAS, the Trading Manager, the Trading Company and the Trading Advisor wish
to amend the Advisory Agreement to decrease the Trading Advisor’s management fee
compensation.

NOW, therefore, the parties agree as follows:

 

  1. Interpretation

Capitalized and other defined terms used in this Amendment and not otherwise
expressly defined herein shall have the same respective meanings as set forth in
the Agreement. In the event of any inconsistency between this Amendment and the
Agreement, the terms of this Amendment shall prevail.

 

  2. Amendment

Section 5(a)(i) of the Advisory Agreement and the table added by the First
Amendment shall be deleted in their entirety and replaced by the following:

“The Trading Company shall pay the Trading Advisor a monthly management fee
equal to 1/12 of 1.5% (a 1.5% annual rate) of the Net Assets (as defined in
Section 5(c) hereof) as of the first day of each month (the “Management Fee”).
The Management Fee is payable in arrears within 30 calendar days of the end of
the month for which it was calculated. For purposes of this Agreement, “Business
Day” shall mean any day on which the securities markets are open in the United
States.”

 

  3. Full Force and Effect

Except as otherwise provided in this Amendment, the Advisory Agreement remains
unchanged and in full force and effect.



--------------------------------------------------------------------------------

  4. Counterparts; Valid Agreement

This Amendment may be executed in one or more counterparts, each of which when
so executed and delivered shall be deemed an original amendment agreement, and
all of which together shall constitute one and the same instrument. This
Amendment may be executed and delivered either in hard copy originals or in
scanned copies which, in either case, shall constitute a valid amendment
agreement.

 

  5. Governing Law

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By

/s/ Patrick T. Egan

Patrick T. Egan President & Director MORGAN STANLEY SMITH BARNEY BORONIA I, LLC
By: Ceres Managed Futures LLC (Trading Manager) By

/s/ Patrick T. Egan

Patrick T. Egan President & Director BORONIA CAPITAL PTY LTD. By

/s/ Angus Grinham

Angus Grinham Director

 

2